DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 10/29/2021 have been fully considered but they are not persuasive. 
Applicant argues that Chang fails to disclose deriving the number of rectangular slices based on the number of subpictures and the delta value.  The Examiner disagrees.  Giving the claims a broadest reasonable interpretation Chang teaches specifying in a high-level syntax structure, a number of the subpictures and a delta value that is a difference between the number of subpictures and a number of rectangular slices; and deriving the number of rectangular slices in a picture based on the number of subpictures and the delta value (see par. 0140, 0172, 0173, teaches the number of subpictures signaled in a PPS (high-level syntax structure) being restricted by a maximum number of subpictures in an SPS (high-level syntax structure) to avoid very large values signaled in the PPS even if the number of subpictures is smaller than or equal to the number of slices in a picture, and teaches coding, in a picture parameter set (high-level syntax structure), a syntax element that specifies whether each subpicture in each picture to which the picture parameter set is applicable includes only one rectangular slice or may include more than one rectangular slice; based on the 
Applicant argues that Chang fails to disclose a delta value that is a difference between the number of subpictures and a number of rectangular slices, and that signaling a delta value would not be obvious from Chang.  The Examiner disagrees.  Giving the claims a broadest reasonable interpretation Chang teaches a delta value that is a difference between the number of subpictures and a number of rectangular slices (see par. 0140, 0172, 0173, where, as the Examiner noted in the Examiner Interview Summary, Chang teaches signaling the number of subpictures and teaches determining the number of slices, thus the delta would have been known and understood from these teachings.  In considering the disclosure of a reference, it is proper to take into account not only specific teachings of the reference but also the inferences which one skilled in the art would reasonably be expected to draw therefrom.  In re Preda, 401 F.2d 825, 826, 159 USPQ 342, 344 (CCPA 1968).

Claim Rejections - 35 USC § 102/103 (AIA )
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by, or in the alternative under 35 U.S.C. 103 as being unpatentable over Chang (U.S. 2021/0076074).
Regarding claim 1, Chang teaches a method for coding video data, executable by a processor, comprising: receiving video data comprising one or more subpictures (see Fig. 1, 102; par. 0024, 0025, 0118, 0139, 0140, teaches an encoder receiving video including subpictures);
specifying in a high-level syntax structure, a number of the subpictures and a delta value that is a difference between the number of subpictures and a number of rectangular slices; and deriving the number of rectangular slices in a picture based on the number of subpictures and the delta value (see par. 0140, 0172, 0173, teaches the number of subpictures signaled in a PPS (high-level syntax structure) being restricted by a maximum number of subpictures in an SPS (high-level syntax structure) to avoid very large values signaled in the PPS even if the number of subpictures is smaller than or equal to the number of slices in a picture, and teaches coding, in a picture parameter set (high-level syntax structure), a syntax element that specifies whether each subpicture in each picture to which the picture parameter set is applicable includes only one rectangular slice or may include more than one rectangular slice; based on the syntax element indicating that each subpicture in each picture to which the picture parameter set is applicable may include more than one rectangular slice, where determining a delta value given the number of slices in a subpicture would have been understood as merely a choice; see also e.g., Zhou (U.S. 2012/0007992) par. 0020, 

Regarding claims 2, 9, 16, Chang teaches the number of subpictures is signaled in a picture parameter set (see par. 0173, teaches coding video data including coding, in a picture parameter set).

Regarding claims 3, 10, 17, Chang teaches the number of the rectangular slices is signaled in a picture parameter set (see par. 0173).

Regarding claims 4, 11, 18, Chang teaches the number of the rectangular slices is inferred to be one based on a flag corresponding to a picture having no partitions being set (see par. 0142, teaches if the number of slices in a picture is equal to 1, the picture is not split into smaller subpictures).

Regarding claims 5, 12, 19, Chang teaches the delta value between the number of subpictures and a number of rectangular slices is signaled in a picture parameter set (see par. 0173).



Regarding claims 7, 14, Chang teaches the number of the subpictures is less than the number of the rectangular slices (see par. 0143, teaches a number of subpictures being smaller than or equal to a number of slices in a picture).

Regarding claim 8, this claim contains the limitations of claim 1 and is analyzed as previously discussed with respect to this claim.  Further, Chang teaches a computer system comprising: one or more computer-readable non-transitory storage media; and one or more computer processors (see Fig. 1, 102; Fig. 3; par. 0008, 0010).  

Regarding claim 15, this claim contains the limitations of claim 1 and is analyzed as previously discussed with respect to this claim.  Further, Chang teaches a computer readable medium (see par. 0010).  

Citation of Pertinent Prior Art
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Zhang (U.S. 2016/0353113), Bright-Thomas (U.S. .

Conclusion
The examiner has pointed out particular references contained in the prior arts of record in the body of this action for the convenience of the applicant.  Although the specified citations are representative of the teachings in the prior art and are applied to the specific limitations within the individual claims, other passages and figures may apply to the claims as well.  Further, references that have been mentioned but not asserted have been presented to provide further evidence that certain limitations in Applicants claims were known and/or obvious and also so that Applicant in making arguments against the asserted references can also keep the teachings of the non-asserted references in mind for compact prosecution.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
FREDERICK D BAILEY whose telephone number is (571)270-3686.  The examiner can normally be reached on Monday through Thursday from 7:30am to 2:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Joseph Ustaris, can be reached on (571) 272-7383  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/FREDERICK D BAILEY/Primary Examiner, Art Unit 2483